UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1761



K. MORGAN KENYON,

                                             Plaintiff - Appellant,

          versus


AMHERST   COUNTY  JAIL,   Amherst,   Virginia;
LORETTA WRIGHT, Sergeant, Amherst County Jail,
1996, individually and in her official capac-
ity; MARVIN HENLEY, Deputy, Amherst County
Jail, 1996, individually and in his official
capacity; JOHN DOE, Deputy, Amherst County
Jail, 1996, individually and in his official
capacity; BETSY PITSENBARGER, RN, Amherst
County Jail, 1996, individually and in her
official capacity; AMHERST COUNTY SHERIFF'S
DEPARTMENT, Amherst, Virginia; JAMES T. AYERS,
Sheriff of Amherst County, in his official
capacity; AMHERST FAMILY PRACTICE, Amherst,
Virginia; WILLIAM D. BROWN, President, Amherst
Family Practice, in his official capacity;
RENEE WILSON, FNP, individually and in her
official capacity as Amherst Family Practice
nurse-practitioner; AUGUSTINE W. FAGAN, indi-
vidually and in his official capacity as Exec-
utive Director of CVCS Board, 1996; JOAN
LAWRIE, individually and in her official
capacity as CVCS Board Chairman, and Campbell
County Citizen Representative, 1996; TERRIE
CONRAD, individually and in her official
capacity as CVCS Board Vice-Chair, Appomattox
County Citizen Representative; SAM MELA,
individually and in his official capacity as
CVCS Board City of Lynchburg Citizen Rep-
resentative, 1996; CYNTHIA MOON, individually
and in her official capacity as CVCS Board
Lynchburg City Citizen Representative, 1996;
NAOMI SPINNER, individually, and in her offi-
cial capacity as CVCS Board Secretary, Con-
sumer Advocate Council, 1996; LEON PARRISH,
individually and in official capacity as CVCS
Board Treasurer, Amherst County Representa-
tive, 1996; JAMES BEGLEY, individually and in
his official capacity as CVCS Board City of
Bedford Representative, 1996; LISA HUTCHINS,
individually and in her official capacity as
CVCS Board Lynchburg Area Mental Health Asso-
ciation representative, 1996; LEIGHTON LANG-
FORD, individually and in his official capac-
ity as CVCS Board Bedford County Citizen
Representative, 1996; JIMMY MAYS, individually
and in his official capacity as CVCS Board
Campbell County elected Representative, 1996;
RUSSELL MOORE, individually and in his offi-
cial capacity as CVCS Board Appomattox County
elected Representative, 1996; SHIRLEY MOORE,
(deceased) individually and in her official
capacity as CVCS Board Lynchburg ARC Repre-
sentative, 1996; WAYNE NEWCOMB, individually
and in his official capacity as CVCS Board
elected Bedford County Representative, 1996;
CHAD VALENTINE, individually and in his offi-
cial capacity as CVCS Board Amherst County
Citizen Representative, 1996; D. L. WARREN,
individually and in his official capacity as
CVCS Board City of Lynchburg Elected Repre-
sentative, 1996; NANNIE RUSSELL, individually
and in her official capacity as CVCS Board
Representative,   1996;    LYNCHBURG   GENERAL
HOSPITAL; GEORGE W. DAWSON, President and CEO
of Centra Health, Inc., individually and in
his official capacity and tortfeasor, and in
his official capacity as a member of Centra’s
Executive Committee, individually and in his
official capacity as a member of Centra’s
Board of Directors; L. DARRELL POWERS, Presi-
dent of Lynchburg General Hospital, 1996, in
his official capacity; LARRY BOWEN, RN, indi-
vidually and in his official capacity and co-
conspirator who signed the illegal medical
transfer; MIRANA BREITT, Ph.D., individually
and in her official capacity as Director of
Centra’s Mental Health Department as tort-
feasor; ROBERT WEIMAR, CMH, individually and
in his official capacity as an unlicensed
mental health counselor employed by CENTRA's
Lynchburg General Hospital, 1996, as tort-

                      2
feasor; CARLETON JOHNSON, Ph.D., individually
and in his official capacity as a Centra
psychologist, 1996, as tortfeasor; WALTER B.
BEVERLY, MD, individually and in his official
capacity as President of the Medical Staff, as
tortfeasor, and in his official capacity as
Lynchburg Emergency Physicians employee, in
his official capacity as a member of Centra’s
Board of Directors, and in his official
capacity as a member of Centra’s Executive
Committee; MICHAEL VOTH, MD, individually and
in his official capacity as ER physician
contracted with CENTRA, 1996, as tortfeasor,
and in his official capacity as Lynchburg
Emergency Physicians’ employee; CURT WHITLOCK,
individually and in his official capacity as
Centra's Risk Manager, as tortfeasor; WILLIAM
A. BURKE, individually and in his official
capacity as a member of Centra's Board of
Directors, in 1998; JAMES K. CANDLER, indi-
vidually and in his official capacity as a
member of Centra's Board of Directors, and in
his official capacity as a member of Centra’s
Executive Committee of the Board; SAMUEL P.
CARDWELL, individually and in his official
capacity as a member of Centra's Board of
Directors; JAMES A. CONNER, individually and
in his official capacity as a member of
Centra's Board of Directors; J. ROBERT
DAVENPORT, individually and in his official
capacity as a member of Centra's Board of
Directors, and in his official capacity as a
member of Centra’s Executive Committee; ROBERT
VINCENT DOLAN, individually and in his offi-
cial capacity as a member of Centra's Board of
Directors, and in his official capacity as a
member of Centra’s Executive Committee; ROBERT
I. ELLIOT, MD, individually and in his offi-
cial capacity as a member of Centra's Board of
Directors; RODGER P. FAUBER, individually and
in his official capacity as a member of
Centra's Board of Directors, and in his offi-
cial capacity as a member of Centra’s Execu-
tive Committee; SAMUEL P. FULLER, MD, indi-
vidually and in his official capacity as a
member of Centra's Board of Directors, and in
his official capacity as a member of Centra’s
Executive Committee; STANLEY GOLDSMITH, indi-

                      3
vidually and in his official capacity as a
member of Centra's Board of Directors; FAY C.
HILL, individually and in her official
capacity as a member of Centra's Board of
Directors, and in her official capacity as a
member of Centra’s Executive Committee; JAY E.
HOPKINS, MD, individually and in his official
capacity as member of Centra's Board of
Directors; ROBERT S. LOCKRIDGE, JR., individ-
ually and in his official capacity as Centra
Board of Directors member, and in his official
capacity as a member of Centra’s Executive
Committee; JO PENLEY, individually and in her
official capacity as member of Centra's Board
of Directors; AUGUSTUS A. PETTICOLAS, JR.,
DDS, individually and in his capacity as a
member of Centra's Board of Directors; JERRY
T. PRICE, individually and in his official
capacity as a member of Centra's Board of
Directors, and in his official capacity as a
Director of Lynchburg Emergency Physicians;
HAYWOOD ROBINSON, JR., Reverend, individually
and in his official capacity as a member of
Centra's Board of Directors, and in his
official capacity as a member of Centra’s
Executive Committee; MARC A. SCHEWEL, indi-
vidually and in his official capacity as a
member of Centra's Board of Directors; IRMA W.
SEIFERTH, individually and in her official
capacity as a member of Centra's Board of
Directors; RICHARD F. STOWERS, JR., MD, indi-
vidually and in his official capacity as a
member of Centra's Board of Directors, and in
his official capacity as a member of Centra’s
Executive Committee; WALKER P. SYDNOR, JR.,
individually and in his official capacity as a
member of Centra's Board of Directors, and in
his official capacity as a member of Centra’s
Executive Committee; JEFFREY W. WILSON, MD,
individually and in his official capacity as a
member of Centra's Board of Directors;
CONSUELIA K. WOODS, individually and in her
official capacity as a member of Centra's
Board of Directors; DEPARTMENT OF MENTAL
HEALTH, MENTAL RETARDATION AND SUBSTANCE ABUSE
SERVICES BOARD (DMHMRSAS); RICHARD KELLY,
Commissioner of DMHMRSAS, 1996, individually
and in his official capacity; RICHARD KELLOGG,

                      4
Assistant to DMHMRSAS, 1996, individually and
in his official capacity; JAMES G. LUMPKIN,
individually and in his official capacity as
current DMHMRSAS     Board  Member;   VIRGINIA
DIFFLEMYER, individually and in her official
capacity as current Vice-Chair of DMHMRSAS;
MICHAEL FLYNN, individually and in his offi-
cial capacity as current DMHMRSAS Board
member; CHARLES A. GENN, JR., individually and
in his official capacity as current DMHMRSAS
Board Member; BARBARA B. SMITH, individually
and in her official capacity as DMHMRSAS Board
Member; RICHARD A. SMITH, MD, individually and
in his official capacity as an ER physician
contracted with Centra, 1996, as tortfeasor,
and in his official capacity as a Lynchburg
Emergency Physicians' employee; ALISHA CALL,
Deputy, Amherst County Jail, 1996, individ-
ually and in her official capacity; TERRY
BARRON, MSW, Amherst Counseling Center, 1996,
individually and in her official capacity; AMY
FRENCH, Program Director, Amherst Counseling
Center, 1996, in her official capacity;
CHARLES INGALLS, Lieutenant, Amherst County
Jail, 1996, individually and in his official
capacity; DAVID MAYS, Deputy, Amherst County
Jail, 1996, individually and in his official
capacity; ARNOLD COFFEY, Deputy, Amherst
County Jail, 1996, individually and in his
official capacity; DARREN GIVENS, Deputy,
Amherst County Jail, 1996, individually and in
his official capacity; PAULA OXNER, Deputy,
Amherst County Jail, 1996, individually and in
her official capacity; W. EDWARD MEEKS,
Amherst County Commonwealth Attorney, 1996,
individually and in his official capacity;
JASPER FLETCHER, Magistrate, individual and
official capacity; GEORGE F. ALLEN, Governor
of Virginia, 1996, individually and in his
official capacity; MARY CAMPBELL, Deputy,
Amherst County Jail, 1996, individually and in
her official capacity; ANN FAGAN, Director of
Health Information, Lynchburg General Hos-
pital, 1996, in her official capacity; SCOTT
DEBRUIN, Esq., attorney and officer of the
court, 1996, individually and in his official
capacity; MARSHALL BROWN, Deputy, Amherst
County Jail, 1996, individually and in his

                      5
official capacity; LINDA EDWARDS, Director of
Mental Health Services, Central Virginia Com-
munity Services, in her official capacity;
MARTHA M. JALLIN, individually and in her
official capacity as current DMHMRSAS Board
Member; JOHN-PAUL JONES, MD, individually and
in his official capacity as Amherst Family
Practice   physician,   1996;  CENTRA   HEALTH
INCORPORATED, Lynchburg, Virginia; WILLIAM W.
SEMONES, Vice-President of Centra Mental
Health Services in 1996, as tortfeasor; CENTRA
HEALTH INCORPORATED’S EXECUTIVE COMMITTEE OF
THE BOARD; CENTRA HEALTH INCORPORATED’S BOARD
OF DIRECTORS; CENTRAL VIRGINIA COMMUNITY
SERVICES,   Lynchburg,   Virginia;   LYNCHBURG
EMERGENCY PHYSICIANS, INCORPORATED, Lynchburg,
Virginia; CENTRAL VIRGINIA COMMUNITY SERVICES
BOARD, Lynchburg, Virginia,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-85-6)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


K. Morgan Kenyon, Appellant Pro Se. Elizabeth Kay Dillon, GUYNN &
DILLON, Roanoke, Virginia; George W. Wooten, Peter Duane Vieth,
WOOTEN & HART, P.C., Roanoke, Virginia; Ralph Edwin Burnette, Jr.,
EDMUNDS & WILLIAMS, P.C., Lynchburg, Virginia; John Thomas Jessee,
N. Reid Broughton, FLIPPIN, DENSMORE, MORSE, RUTHERFORD & JESSEE,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                  6
PER CURIAM:

     K. Morgan Kenyon appeals the district court’s orders dismiss-

ing her civil rights action.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, although we deny the motion to dismiss as frivolous, we affirm

on the reasoning of the district court.     See Kenyon v. Amherst

County Jail, No. CA-98-85-6 (W.D. Va. May 9 & May 12, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 7